
EXHIBIT 10.2

SKILLSOFT PUBLIC LIMITED COMPANY
 
2001 OUTSIDE DIRECTOR OPTION PLAN
 
(as amended as of September 8, 2009)
 
1.
Purposes of the Plan.  The purposes of this 2001 Outside Director Option Plan
are to attract and retain the best available personnel for service as Outside
Directors (as defined herein) of the Company, to provide additional incentive to
the Outside Directors of the Company to serve as Directors, and to encourage
their continued service on the Board.

 
All options granted hereunder shall be nonstatutory stock options.
 
2.
Definitions.  As used herein, the following definitions shall apply:

 
 
(a)
“Attorney” means in relation to an Optionee a person who acquires the right to
manage the Optionee’s affairs generally as a result of the Optionee’s
Incapacity.

 
 
(b)
“Board” means the Board of Directors of the Company.

 
 
(c)
“Code” means the Internal Revenue Code of 1986, as amended.

 
 
(d)
“Company” means SkillSoft Public Limited Company, a public limited company
organized under the laws of the Republic of Ireland.

 
 
(e)
“Director” means a member of the Board.

 
 
(f)
“Disability” means total and permanent disability as defined in section 22(e)(3)
of the Code.

 
 
(g)
“Employee” means any person, including officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company.  The payment of a Director’s
fee by the Company shall not be sufficient in and of itself to constitute
“employment” by the Company.

 
 
(h)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 
 
(i)
“Fair Market Value” means, as of any date, the value of a Share determined as
follows:

 
 
(i)
If the Shares are listed on any established stock exchange or a national market
system, including without limitation the Nasdaq National Market or The Nasdaq
SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall be the
closing sales price for such Shares (or the closing bid, if no sales were
reported) as quoted on such exchange or system for the day of determination (or
for the most recent market trading day if neither the closing sales price nor
the closing bid for the Shares is quoted for the day of determination) as
reported in The Wall Street Journal or such other source as the Board deems
reliable;

 

 
 

--------------------------------------------------------------------------------

 

(ii)           If the Shares are regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
shall be the mean between the high bid and low asked prices for the Shares for
the day of determination (or for the most recent market trading day if the bid
and asked prices for the Shares are not quoted for the day of determination), as
reported in The Wall Street Journal or such other source as the Board deems
reliable; or
 
 
(iii)
In the absence of an established market for the Shares, the Fair Market Value
thereof shall be determined in good faith by the Board.

 
 
(j)
“Incapacity” means, in relation to an Optionee who has a Disability, the
inability to exercise an Option due to a medically determinable physical or
mental impairment that has been proven to the satisfaction of the Board.

 
 
(k)
“Inside Director” means a Director who is an Employee.

 
 
(l)
“Option” means a share option granted pursuant to the Plan.

 
 
(m)
“Optioned Shares” means Shares subject to an Option.

 
 
(n)
“Optionee” means a Director who holds an Option.

 
 
(o)
“Outside Director” means a Director who is not an Employee.

 
 
(p)
“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 
 
(q)
“Plan” means this 2001 Outside Director Option Plan.

 
 
(r)
“Share” means an ordinary share of € 0.11 each in the capital of the Company
(each such ordinary share representing one American Depositary Share of the
Company at the date hereof), as adjusted in accordance with Section 10 of the
Plan.

 
 
(s)
“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Internal Revenue Code of 1986.

 
3.
Shares Subject to the Plan.  Subject to the provisions of Section 10 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 750,000 Shares (the “Pool”).  The Shares may be authorized,
but unissued, or (subject to compliance with the Companies Acts, 1963 to 1999 of
Ireland) reacquired.

 
If an Option expires or becomes unexercisable without having been exercised in
full, the unpurchased Shares which were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has
terminated).  Shares that have actually been issued under the Plan shall not be
returned to the Plan and shall not become available for future distribution
under the Plan.
 
4.
Administration and Grants of Options under the Plan.

 

 
 

--------------------------------------------------------------------------------

 

(a)           Procedure for Grants.  All grants of Options to Outside Directors
under this Plan shall be automatic and nondiscretionary and shall be made
strictly in accordance with the following provisions:
 
 
(i)
No person shall have any discretion to select which Outside Directors shall be
granted Options or to determine the number of Shares to be covered by Options.

 
 
(ii)
Each Outside Director shall be automatically granted an Option to purchase
50,000 Shares (the “First Option”) on the date on which the later of the
following events occurs:  (A) the effective date of this Plan, as determined in
accordance with Section 6 hereof, or (B) the date on which such person first
becomes an Outside Director, whether through election by the shareholders of the
Company or appointment by the Board to fill a vacancy; provided, however, that
an Inside Director who ceases to be an Inside Director but who remains a
Director shall not receive a First Option.

 
 
(iii)
Each Outside Director shall be automatically granted an Option to purchase
20,000 Shares (a “Subsequent Option”) on January 1 of each year provided he or
she is then an Outside Director and if as of such date, he or she shall have
served on the Board for at least the preceding six (6) months.

 
 
(iv)
The terms of a First Option granted hereunder shall be as follows:

 
 
(A)
the term of the First Option shall be ten (10) years.

 
 
(B)
the First Option shall be exercisable only while the Outside Director remains a
Director of the Company, except as set forth in Sections 8 and 10 hereof.

 
 
(C)
the exercise price per Share shall be one hundred percent (100%) of the Fair
Market Value per Share on the date of grant of the First Option.

 
 
(D)
subject to Section 10 hereof, the First Option shall become exercisable as to
33.33% of the Shares subject to the First Option on each anniversary of its date
of grant, provided that the Optionee continues to serve as a Director on all
such relevant dates.  Notwithstanding the foregoing, in connection with a First
Grant, the vesting commencement date shall be the date on which the individual
was appointed by the Board of Directors to serve as an Outside Director of the
Company or the date on which the Plan was approved by the Board of Directors,
whichever is later.

 
 
(v)
The terms of a Subsequent Option granted hereunder shall be as follows:

 

 
 

--------------------------------------------------------------------------------

 

(A)           the term of the Subsequent Option shall be ten (10) years.
 
 
(B)
the Subsequent Option shall be exercisable only  while the Outside Director
remains a Director of the Company, except as set forth in Sections 8 and 10
hereof.

 
 
(C)
the exercise price per Share shall be one hundred percent (100%) of the Fair
Market Value per Share on the date of grant of the Subsequent Option.

 
 
(D)
subject to Section 10 hereof, the Subsequent Option shall become exercisable in
full on the first anniversary of its date of grant, provided that the Optionee
continues to serve as a Director on such relevant date.

 
 
(vi)
In the event that any Option granted under the Plan would cause the number of
Shares subject to outstanding Options plus the number of Shares previously
purchased under Options to exceed the Pool, then the remaining Shares available
for Option grant shall be granted under Options to the Outside Directors on a
pro rata basis.  No further grants shall be made until such time, if any, as
additional Shares become available for grant under the Plan through action of
the Board or the shareholders to increase the number of Shares which may be
issued under the Plan or through cancellation or expiration of Options
previously granted hereunder.

 
5.
Eligibility.  Options may be granted only to Outside Directors.  All Options
shall be granted automatically in accordance with the terms set forth in Section
4 hereof.

 
The Plan shall not confer upon any Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate the Director’s relationship with the Company at any time.
 
6.
Term of Plan.  The Plan shall become effective upon the earlier to occur of its
adoption by the Board or its approval by the shareholders of the Company as
described in Section 16 of the Plan.  It shall continue in effect for a term of
ten (10) years unless sooner terminated under Section 11 of the Plan.

 
7.
Form of Consideration.  The consideration to be paid for the Shares to be issued
upon exercise of an Option, including the method of payment, shall consist of
(i) cash, (ii) check, (iii) consideration received by the Company under a
cashless exercise program implemented by the Company in connection with the
Plan, or (iv) any combination of the foregoing methods of payment.

 
 
 

--------------------------------------------------------------------------------

 
 8.
 


Exercise of Option.
 
 
(a)
Procedure for Exercise; Rights as a Shareholder.  Any Option granted hereunder
shall be exercisable at such times as are set forth in Section 4 hereof;
provided, however, that no Options shall be exercisable until shareholder
approval of the Plan in accordance with Section 16 hereof has been obtained.

 
An Option may not be exercised for a fraction of a Share.
 
An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company.  Full
payment may consist of any consideration and method of payment allowable under
Section 7 of the Plan.  Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the share certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to the Optioned Share, notwithstanding the exercise of the Option.  A share
certificate for the number of Shares so acquired shall be issued to the Optionee
or its nominee as soon as practicable after exercise of the Option.  No
adjustment shall be made for a dividend or other right for which the record date
is prior to the date the share certificate is issued, except as provided in
Section 10 of the Plan.
 
Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
 
 
(b)
Termination of Continuous Status as a Director.  Subject to Section 10 hereof,
in the event an Optionee’s status as a Director terminates (other than upon the
Optionee’s death or Disability), the Optionee may exercise his or her Option,
but only within twelve (12) months following the date of such termination, and
only to the extent that the Optionee was entitled to exercise it on the date of
such termination (but in no event later than the expiration of its ten (10) year
term).  To the extent that the Optionee was not entitled to exercise an Option
on the date of such termination, and to the extent that the Optionee does not
exercise such Option (to the extent otherwise so entitled) within the time
specified herein, the Option shall terminate.

 
 
(c)
Disability of Optionee.  In the event Optionee’s status as a Director terminates
as a result of Disability, the Optionee or, in the event of Optionee’s
Incapacity, his or her Attorney, may exercise his or her Option, but only within
twelve (12) months following the date of such termination, and only to the
extent that the Optionee was entitled to exercise it on the date of such
termination (but in no event later than the expiration of its ten (10) year
term).  To the extent that the Optionee was not entitled to exercise an Option
on the date of termination, or if he or she does not exercise such Option (to
the extent otherwise so entitled) within the time specified herein, the Option
shall terminate.

 

 
 

--------------------------------------------------------------------------------

 
 
 
(d)
Death of Optionee.  In the event of an Optionee’s death, the Optionee’s estate
or a person who acquired the right to exercise the Option by bequest or
inheritance may exercise the Option, but only within twelve (12) months
following the date of death, and only to the extent that the Optionee was
entitled to exercise it on the date of death (but in no event later than the
expiration of its ten (10) year term).  To the extent that the Optionee was not
entitled to exercise an Option on the date of death, and to the extent that the
Optionee’s estate or a person who acquired the right to exercise such Option
does not exercise such Option (to the extent otherwise so entitled) within the
time specified herein, the Option shall terminate.

 
9.
Non-Transferabilitv of Options.  The Option may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Optionee, only by the Optionee or, in the event of the Optionee’s
Incapacity, by his or her Attorney.

 
10.
Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset Sale.

 
 
(a)
Changes in Capitalization.  Subject to any required action by the shareholders
of the Company, the number of Shares covered by each outstanding Option, the
number of Shares which have been authorized for issuance under the Plan but as
to which no Options have yet been granted or which have been returned to the
Plan upon cancellation or expiration of an Option, as well as the price per
Share covered by each such outstanding Option, and the number of Shares issuable
pursuant to the automatic grant provisions of Section 4 hereof shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a reorganization, bonus issue, reclassification or the
like, or any other increase or decrease in the number of issued Shares effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.”  Except as expressly
provided herein, no issuance by the Company of shares of any class, or
securities convertible into shares of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Option.

 
 
(b)
Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Board shall notify each Optionee as soon as
practicable prior to the effective date of such proposed transaction.  Each
Optionee shall have the right to exercise his or her Option within fifteen (15)
days prior to the proposed date of such transaction as to all of the Optioned
Shares covered thereby.  To the extent it has not been previously exercised, an
Option will terminate immediately prior to the consummation of such proposed
action.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
 Merger or Asset Sale.  In the event of a merger of the Company with or into
another corporation or the sale of substantially all of the assets of the
Company, outstanding Options may be assumed or equivalent options may be
substituted by the successor corporation or a Parent or Subsidiary thereof (the
“Successor Corporation”).  If an Option is assumed or substituted for, the
Option or equivalent option shall continue to be exercisable as provided in
Section 4 hereof for so long as the Optionee serves as a Director or a director
of the Successor Corporation.  If, at any time following such assumption or
substitution, the Optionee’s status as a Director or director of the Successor
Corporation, as applicable, is terminated other than upon a voluntary
resignation by the Optionee, the Option or substituted option shall become fully
exercisable.  Following such termination the Option or substituted option shall
remain exercisable in accordance with Sections 8(b) through (d) above.
 
If the Successor Corporation does not assume an outstanding Option or substitute
for it an equivalent option, the Option shall become fully vested and
exercisable.  In such event the Board shall notify the Optionee that the Option
shall be fully exercisable for a period of thirty (30) days from the date of
such notice, and upon the expiration of such period the Option shall terminate.
 
For the purposes of this Section 10(c), an Option shall be considered assumed
if, following the merger or sale of assets, the Option confers the right to
purchase or receive, for each Optioned Share subject to the Option immediately
prior to the merger or sale of assets, the consideration (whether shares, cash,
or other securities or property) received in the merger or sale of assets by
holders of Shares for each Share held on the effective date of the transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding
Shares).  If such consideration received in the merger or sale of assets is not
solely ordinary shares (or their equivalent) of the Successor Corporation or its
Parent, the Board may, with the consent of the Successor Corporation, provide
for the consideration to be received upon the exercise of the Option, for each
Optioned Share, to be solely ordinary shares (or their equivalent) of the
Successor Corporation or its Parent equal in fair market value to the per share
consideration received by holders of ordinary shares in the merger or sale of
assets.
 

 
11.
Amendment and Termination of the Plan.

 
 
(a)
Amendment and Termination.  The Board may at any time amend, alter, suspend, or
discontinue the Plan, but no amendment, alteration, suspension, or
discontinuation shall be made which would impair the rights of any Optionee
under any grant theretofore made, without his or her consent.  In addition, to
the extent necessary and desirable to comply with any applicable law, regulation
or stock exchange rule, the Company shall obtain shareholder approval of any
Plan amendment in such a manner and to such a degree as required.

 
 
(b)
Effect of Amendment or Termination.  Any such amendment or termination of the
Plan shall not affect Options already granted and such Options shall remain in
full force and effect as if this Plan had not been amended or terminated.

 

 
 

--------------------------------------------------------------------------------

 
 
12.
Time of Granting Options.  The date of grant of an Option shall, for all
purposes, be the date determined in accordance with Section 4 hereof.

 
 
13.
Conditions Upon Issuance of Shares.  Shares shall not be issued pursuant to the
exercise of an Option unless the exercise of such Option and the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder,
state securities laws, Irish law and the requirements of any stock exchange upon
which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 
As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.
 
Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.
 
14.
Reservation of Shares.  The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.

 
15.
Option Agreement.  Options shall be evidenced by written option agreements in
such form as the Board shall approve.

 
16.
Shareholder Approval.  The Plan shall be subject to approval by the shareholders
of the Company within twelve (12) months after the date the Plan is adopted by
the Board.  Such shareholder approval shall be obtained in the degree and manner
required under applicable state and federal law and any stock exchange rules.

 

 
 

--------------------------------------------------------------------------------

 
